OPINION ON RESPONDENT’S MOTION FOR REHEARING OR FOR TRANSFER TO THE SUPREME COURT
PER CURIAM.
Respondent’s motion for rehearing contends that § 472.150, RSMo 19781 invests the probate division with jurisdiction, at any time during administration on the estate of an incompetent, to vacate the order of adjudication, the provisions of Rule 75.01 to the contrary notwithstanding. Thus, the respondent argues, there was no error when the trial court reconsidered in November 1979 its decision reflected in its judgment of April 1979 and rescinded the earlier order declaring Clark to be a person of unsound mind.
As respondent has pointed out, the action of the trial court here and the motion which precipitated the orders considered on this appeal do not assert restoration of Clark’s mental health by events post-April 1979 and, hence, § 475.360 and procedures thereunder are not at issue. The infirmity in the court’s later orders which respondent now asserts is relieved by § 472.150 lies in reconsideration by the trial court of the same evidence which prompted adjudication of incompetency in April but in November persuades the court to a contrary result.
The difficulty with respondent’s argument, although facially supported by the general language of § 472.150, is that it overlooks the more limited provisions of the statutes which apply to adjudication of persons alleged to be incompetent.
In general, two statutory methods are available to challenge orders, decrees and judgments of the probate division — by motion to set aside and vacate and by appeal. State ex rel. Estate of Seiser v. Lasky, 565 S.W.2d 792, 794-795 (Mo.App.1978). The aggrieved party may choose either alternative, but he cannot pursue both avenues. State ex rel. Bostian v. Ridge, 354 Mo. 145, 188 S.W.2d 941 (Mo.1945). In matters of general estate administration (allowance of claims, approval of settlements, etc.), the remedy of the motion to vacate is provided in § 472.150 and that of appeal in §§ 472.160 and 472.180. As to proceedings for adjudication of incompetency, although the same review alternatives are available, they appear in statutes limited to that subject.
*372Proceedings to vacate a judgment rendered on inquisition into incompetency are controlled by § 475.080 and appeal from such order is under § 472.170, both sections being confined to the subject of mental health. Notably distinguishing § 475.080 from § 472.150 on which respondent here relies is the limitation of the court’s jurisdiction to set aside an order adjudicating incompetency to a period of sixty days. Thus, on the subject with which the present case is concerned, the legislature has circumscribed the authority of the probate division to review and set aside its own orders to the more limited period, a constraint not present in the general areas of probate adjudication to which § 472.150 applies.
Statutes are to be read together giving effect to their reasonable intendment and where one statute deals with a subject in general terms and another in a more minute way, the two will be harmonized, but to the extent of any repugnancy, the definite prevails over the general. State ex rel. Fort Zumwalt School District v. Dickherber, 576 S.W.2d 532, 536-537 (Mo. banc 1979). The provisions of one statute having special application to a particular subject will be deemed a qualification to another statute general in its terms. City of Raytown v. Danforth, 560 S.W.2d 846, 848 (Mo. banc 1978); Southwest Forest Industries, Inc. v. Loehr Employment Service of Kansas City, Inc., 543 S.W.2d 322 (Mo.App.1976).
The consequence of the foregoing is that § 472.150, which respondent contends was overlooked in the opinion as delivered and which is asserted to justify and require a different result, does not apply to a judgment rendered after inquisition into the competency of a person. The orders of the trial court here entered more than sixty days following the adjudication of Clark as incompetent were beyond the proscriptive limitation of the applicable statute, § 475.-080, and were void for want of jurisdiction.
The motion for rehearing is overruled.
The motion to transfer to the Supreme Court is denied.

. Statutory references are to RSMo 1978.